Exhibit 10.2
(ANALOG DEVICES LOGO) [b83682b8368201.gif]
2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
Private & Confidential (Addressee Only)
{EMPNAME}
{EMPNUMBER}
We are pleased to advise you (the “Participant”) that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant that
number of Restricted Stock Units (“RSUs”) set forth below, subject to the terms
and conditions of the Analog Devices, Inc. 2006 Stock Incentive Plan (the
“Plan”) and this Global Restricted Stock Unit Agreement, including Appendix A,
which includes any applicable country-specific provisions, and Appendix B, which
includes additional documents that may need to be signed and returned to the
Company depending on the Participant’s country of residence (this agreement,
collectively with Appendices A and B, the “Agreement”). The grant of RSUs
reflects the Company’s confidence in the Participant’s commitment and
contributions to the success and continued growth of the Company. All terms not
defined in this Agreement shall have the meaning set forth in the Plan.

1.   Restricted Stock Unit.

    Subject to the terms and conditions of the Plan and this Agreement, the
Company has granted to the Participant that number of RSUs (the “Award”)
effective on the Date of Grant set forth below:

      Date of Grant:   {GRANTDATE} Number of RSUs:   {SHARESGRANTED} Vesting
Schedule:   {VESTSCHED}

    Each one (1) RSU shall, if and when it vests in accordance with this
Agreement, automatically convert into one (1) share of common stock, US$0.16 2/3
par value, of the Company (“Common Stock”) issuable as provided below. The RSUs
are subject to the vesting provisions set forth in Section 2, the restrictions
on transfer set forth in Section 3 and the right of the Company to retain Shares
(as defined below) pursuant to Section 6 and to any special terms and conditions
for countries outside the U.S. set forth in Appendices A and B.

2.   Vesting and Conversion.

  (a)   Subject to the terms of the Plan and this Agreement, the RSUs shall vest
in accordance with the schedule set forth in Section 1. For purposes of this
Agreement, RSUs that have not vested as of any particular time in accordance
with this Section 2(a) are referred to as “Unvested RSUs.” The shares of Common
Stock that are issuable upon the vesting and conversion of the RSUs are referred
to in this Agreement as “Shares.” As soon as administratively practicable after
the issuance of any Shares upon the vesting and conversion of RSUs, and subject
to the terms and conditions set forth herein, the Company shall deliver or cause
to be delivered evidence (which may include a book entry by the Company’s
transfer agent) of the Shares so issued in the name of the Participant to the
brokerage firm designated by the Company to maintain the brokerage account
established for the Participant. Notwithstanding the foregoing, the Company
shall not be obligated to issue Shares to or in the name of the Participant upon
the vesting and conversion of any RSUs unless the issuance of such Shares shall
comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.     (b)   In the event the Participant’s employment with the Company or
the Employer (as defined in Section 2(e)) is terminated either by the
Participant, the Company, or the Employer for any reason or no reason (other
than due to death or Disability or as otherwise provided in the Plan or below),
then in each such case, all of the Unvested RSUs as of the date of termination
shall terminate and be cancelled immediately and automatically and the
Participant shall have no further rights with respect to such Unvested RSUs.    
(c)   In the event the Participant’s employment with the Company or the Employer
is terminated by reason of the Participant’s death, all Unvested RSUs shall vest
in full as of the date of the Participant’s death.     (d)   In the event the
Participant’s employment with the Company or the Employer terminates by reason
of Disability (as defined below), the Unvested RSUs as of the date of the
Participant’s termination shall vest in full as of the date of the termination.
For the purpose of this Agreement, “Disability” means (i) the Participant’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by the Company.     (e)   For purposes of this
Agreement, employment shall include being an employee with the Company.
Employment shall also include being an employee with any direct or indirect
parent or subsidiary of the Company, or any successor to the Company or any such
parent or subsidiary of the Company (the “Employer”). Should a Participant
transfer employment to become a director, consultant or advisor to the Company
or the Employer following the Date of Grant, he or she will still be considered
employed for vesting purposes until he or

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]

      she ceases to provide services to the Company or any direct or indirect
parent or subsidiary of the Company, or any successor to the Company or any such
parent or subsidiary of the Company.

3.   Restrictions on Transfer.

  (a)   The Participant shall not sell, assign, transfer, pledge or otherwise
encumber any RSUs, either voluntarily or by operation of law.     (b)   The
Company shall not be required (i) to transfer on its books any of the RSUs which
have been transferred in violation of any of the provisions set forth herein or
(ii) to treat as the owner of such RSUs any transferee to whom such RSUs have
been transferred in violation of any of the provisions contained herein.

4.   Not a Shareholder. The RSUs represent an unfunded, unsecured promise by the
Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.

5.   Provisions of the Plan. The RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at www.analog.com/employee
(from Signals home page, click Knowledge Centers, HR, Employee Stock Programs.
The related documents can be found in the right-hand column).

6.   Withholding Taxes.

  (a)   Regardless of any action the Company and/or the Employer, if different,
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally
applicable to the Participant is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends; and (ii) do not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.     (b)   Prior to any relevant
taxable or tax withholding event, as applicable, the Participant will pay or
make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
methods set forth below:

  (i)   the Company may withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the RSUs that have an aggregate Fair Market Value
(as defined under the Plan) sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items (determined by reference to the closing price of the Common
Stock on the New York Stock Exchange on the applicable vesting date).     (ii)  
the Company may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant; or     (iii)   the Company may withhold from proceeds of the sale
of Shares either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization).

      In the event the withholding requirements are not satisfied through the
withholding of Shares or through the Participant’s salary or other amounts
payable to the Participant, no Shares will be issued upon vesting of the RSUs
unless and until satisfactory arrangements (as determined by the Compensation
Committee of the Board of Directors) have been made by the Participant with
respect to the payment of any Tax-Related Items which the Company and/or the
Employer determine, in each of its sole discretion, must be withheld or
collected with respect to such RSUs. No fractional Shares will be withheld or
issued pursuant to the grant of the RSUs and the issuance of Shares hereunder.
By accepting this grant of RSUs, the Participant expressly consents to the
withholding of Shares and/or cash as provided for hereunder. All other
Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are the Participant’s sole responsibility.

7.   Option of Company to Deliver Cash. Notwithstanding any of the other
provisions of this Agreement and except as set forth in Appendices A and B,
where otherwise prohibited under local law or where cash settlement may present
adverse tax consequences to the Participant, at the time the RSUs vest, the
Company may elect, in the sole discretion of the Compensation Committee of the
Board of Directors, to deliver by wire transfer to the Participant in lieu of
Shares an equivalent amount of cash (determined by reference to the closing
price of the Common Stock on the New York Stock Exchange on the applicable
vesting date). If the Company elects to deliver cash to the Participant, the
Company is authorized to retain such amount as is sufficient in the opinion of
the Company to satisfy the Tax-Related Items withholding obligations of the
Company pursuant to Section 7 herein.

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]

8.   Data Privacy. This Section 8 applies if the Participant resides outside the
U.S.: The Company hereby notifies the Participant of the following in relation
to the Participant’s personal data and the collection, processing and transfer
of such data in relation to the grant of the RSUs and the Participant’s
participation in the Plan, pursuant to applicable personal data protection laws.
The collection, processing and transfer of the Participant’s personal data is
necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan, and the Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s ability to participate in the Plan. As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.

    The Company holds certain personal information about the Participant,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The data processing will
take place through electronic and non-electronic means according to logistics
and procedures strictly correlated to the purposes for which the Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.

    The Company will transfer Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere throughout the world. The Participant hereby
authorizes (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.

    The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant’s
local HR manager.

9.   Repatriation and Compliance with Laws. The Participant agrees as a
condition of the grant of the RSUs, as applicable, to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the RSUs) in accordance with all foreign exchange rules and
regulations applicable to the Participant. In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its subsidiaries, as may be required to allow the Company and
its subsidiaries to comply with all laws, rules and regulations applicable to
the Participant. Finally, the Participant agrees to take any and all actions as
may be required to comply with the Participant’s personal legal and tax
obligations under all laws, rules and regulations applicable to the Participant.

10.   Miscellaneous.

  (a)   No Rights to Employment. The grant of the RSUs shall not confer upon the
Participant any right to continue in the employ of the Company or the Employer,
nor limit in any way the right of the Company or the Employer to terminate the
Participant’s employment at any time. The vesting of the RSUs pursuant to
Section 2 hereof is earned only by satisfaction of the performance conditions,
if any, and continuing service as an employee at the will of the Company or the
Employer (not through the act of being hired or engaged or being granted the
RSUs hereunder).     (b)   Discretionary Nature. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The Participant’s participation in the Plan is voluntary. The grant of the RSUs
under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of RSUs or any other award under the Plan or
other benefits in lieu thereof in the future. Future grants, if any, will be at
the sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of Shares subject to the grant, and the vesting
provisions. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or the Employer. The RSUs and income
from such RSUs shall not be included in any calculation of severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments.     (c)   Exclusion from
Termination Indemnities and Other Benefits. This Section 10(c) applies if the
Participant resides outside the U.S.: The value of the RSUs and any other awards
granted under the Plan is an extraordinary item of compensation outside the
scope of the Participant’s employment with the Company or the Employer (and the
Participant’s employment contract, if any). Any grant under the Plan, including
the grant of the RSUs, is not part of normal or expected compensation. Further,
the RSUs and the Shares are not intended to replace any pension rights or
compensation.

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]

(d)   No Entitlement. This Section 10(d) applies if the Participant resides
outside the U.S.: In consideration of the grant of RSUs, no claim or entitlement
to compensation or damages shall arise from forfeiture of the RSUs resulting
from termination of the Participant’s employment with the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and the Participant irrevocably releases the Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.

(e)   Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f)   Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Compensation Committee of the Board of Directors of the Company.

(g)   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

(h)   Notice. Each notice relating to this Award shall be in writing (which
shall include electronic form) and delivered in person, electronically or by
first class mail, postage prepaid, to the address as hereinafter provided. Each
notice shall be deemed to have been given on the date it is received. Each
notice to the Company shall be addressed to it at its offices at Analog Devices,
Inc., One Technology Way, Norwood, Massachusetts, 02062, Attention: Chief
Financial Officer. Each notice to the Participant shall be addressed to the
Participant at the Participant’s last known mailing or email address, as
applicable, on the records of the Company.

(i)   Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

(j)   Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

(k)   Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(l)   Interpretation. The interpretation and construction of any terms or
conditions of this Agreement or the Plan, or other matters related to the Plan,
by the Compensation Committee of the Board of Directors of the Company shall be
final and conclusive.

(m) Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.

(n)   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs or other awards granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(o)   English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.

(p)   Appendices A and B. Notwithstanding any provisions herein to the contrary,
if the Participant transfers the Participant’s residence and/or employment to a
country other than the United States, the RSUs shall be subject to any special
terms and conditions for such country as may be set forth in Appendices A and B
to this Agreement. Moreover, if the Participant relocates to one of the
countries included in Appendices A and B, the special terms and conditions for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendices A and B constitute part of this Agreement.

(q)   Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the administration of the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

(r)   Private Placement. The Company has submitted filings in the United States
in connection with the stock incentive plan under which this Award was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

 



--------------------------------------------------------------------------------



 



(ANALOG DEVICES LOGO) [b83682b8368201.gif]

(s)   Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of RSUs, and Shares
issuable upon vesting and conversion thereof, shall be appropriately adjusted in
such manner as shall be determined by the Compensation Committee of the Board of
Directors of the Company.

(t)   No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

                        /s/ Ray Stata     /s/ Jerald G. Fishman     Ray Stata  
  Jerald G. Fishman    Chairman of the Board    President & Chief Executive
Officer     

 